DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 1-20 are original; claims 1-19 are withdrawn;
Claim 20 is rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 11/23/2021 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Group II (claim 20) in the reply filed on 11/29/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hulbert (U.S. Pat. No. 2747413) in view of Ollerenshaw (U.S. Pat. No. 10370907 B2).
Regarding claim 20, Hulbert teaches an imaging method, comprising:
at a system including mechanical hard stop with a base (Hulbert; 7), a movable stop member (Hulbert; 19) having a disengaged position proximate the base and an engaged position spaced apart from the base, and an actuator (Hulbert; 17) operably connected to the movable stop member, receiving a sensor selection.
However, Hulbert does not explicitly teach the system being a sensor system having a first and second sensors. Ollerenshaw teaches the first and second sensors that are capable of displacing the elements to engage or disengage [Ollerensaw; Abstract]. Hulbert and Ollerenshaw are analogous because they are from a similar problem solving area e.g. providing a movable structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor with the invention of Hulbert such that displacing the movable stop member to the engaged position using the actuator when the first sensor is selected; and displacing the movable stop member to the disengaged position using the actuator when the second sensor is selected. The motivation would have been to automate the manual activity. Therefore, it would have been obvious to modify Hulbert as specified in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631